JAMES HUNTER, III, Circuit Judge
(dissenting).
I respectfully dissent.
Judge Staley has, in his majority opinion, fully set forth the sequence of events including the various discovery deadlines that were established — deadlines that were not met by the appellant.
Various sanctions were available to the district court. At the end, that court drew the line and dismissal was chosen.
Admittedly, this is the most severe sanction but, in my view, its use, under the circumstances here, did not constitute an abuse of discretion.
I would affirm.